Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR
1.114. Applicant's submission filed on 11/11/2020 has been entered.

Response to Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed August 25th, 2020. Applicant’s amendments to claims 1-6, 12, 14, and 18 as described on pages 8-13 have been deemed sufficient to overcome some of the previous objections and 35 USC § 112(b) and  35 USC § 103 art rejections through the additional limitation regarding the local control being able to override a movement setting by the PED coupled to the aircraft seat based on the priority of the device and local controller. 

Allowable Subject Matter

	Claims 1-12, 14-16, and 18-19 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1 the relevant art Keen et al. (US Pre-Granted Publication No. US 2014/0282684 hereinafter “Keen”) in view of Scheid et al (US Pre-Granted Publication No. US 2009/0132697 A1 hereinafter “Scheid”) further in view of Hennequin et al. (US Pre-Granted Publication No. US 2015/0017915 Al hereinafter “Hennequin”) further still in view of Royster US Pre-Granted Publication No. US 2013/0063612 A1 hereinafter “Royster”) discloses an aircraft seat with a controller in order to manipulate a passenger seat with a processor, memory, and program (Keen [0097]) further where the local controller comprises operating elements that are push button or touch screen operated by the passenger in the seat (Royster [0024]) additionally being controlled by a personal electronic device (Keen [0017]). 
	
	The prior art does not disclose a means for combining a viewing direction and an operating direction when adjusting the display of the screen, specifically “wherein the seat control signals of the operating module override seat control signals of the PED that is coupled with the aircraft passenger seat unit, wherein the seat control signals of the operating module of the aircraft passenger unit have a higher priority than the seat control signals of the PED such that the seat control signals of the aircraft passenger seat unit entered via the operating module are processed by the control and/or regulation unit with priority and the seat control signals of the operating program of the PED are not processed.” Claims 2-12, 14-16, and 18-19 are also allowed due to their dependence on claim 1. 

	Claims 13, 17, and 20 have been cancelled and are therefore not examined on their merits. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110106375 A1 teaches a vehicle control system including processors to control a vehicle seat
US 20160329724 A1 teaches an airplane seat back control system to connect to a PED
US 20170105540 A1 teaches a seat local control system that overrides controls of a PED 
US 20200339266 A1 teaches a seat control system with an override in order to prevent usage of seat back controls during restricted times such as takeoff and landing 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664